Citation Nr: 0419507	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-04 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 28, 1996, 
for the assignment of a total disability evaluation based 
upon individual unemployability.  


WITNESSES AT HEARING ON APPEAL

Appellant and M. S. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1953 to October 
1953 and from October 1956 to October 1957.  

This matter comes before the Boards of Veterans' Appeals 
(Board) on appeal from a July 2000 rating determination of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a 50 percent evaluation 
for PTSD, with an effective date of November 13, 1998.  The 
veteran filed a notice of disagreement with this decision.

Thereafter, the RO, in a November 2002 rating determination, 
increased the veteran's disability evaluation for PTSD from 
50 to 70 percent and granted a total disability evaluation 
based upon individual unemployability, assigning effective 
dates of November 13, 1998, for both.  

Subsequent to this, the RO, in a September 2003 rating 
determination, assigned effective dates of May 28, 1996, for 
the 70 percent disability evaluation for PTSD and the total 
disability evaluation based upon individual unemployability.  

The veteran continues to maintain disagreement with the 
assigned disability evaluation effective date for the total 
disability evaluation based upon individual unemployability.  


FINDINGS OF FACT

1.  The November 1957, November 1958, November 1959, December 
1960, October 1974, April 1995, and June 1997 rating 
decisions, considered the correct evidence and law as they 
then existed, and did not involve errors that would 
undebatably lead to a different result if such error were 
corrected, and became final in the absence of a timely 
appeal.

2.  VA treatment records received in conjunction with the 
veteran's current claim reveal that he received psychiatric 
treatment on May 28, 1996.




CONCLUSIONS OF LAW

1.  The RO's November 1957, November 1958, November 1959, 
December 1960, October 1974, April 1995, and June 1997 rating 
decisions were not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2003).

2.  The criteria for an effective date earlier than May 28, 
1996, for the assignment of a total disability evaluation 
based upon individual unemployability have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.157, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the July 
2000, December 2002, and September 2003 rating 
determinations, the February 2002 SOC, and the December 2003 
SSOC informed the appellant of the information and evidence 
needed to substantiate this claim.  In a February 2004 
letter, the RO informed the appellant of the VCAA.  It 
specifically notified him that he should send anything he 
desired, where he needed to send it, how soon he should send 
it, how he could contact VA, what was the status of his claim 
and how he could help, what VA had received, what VA was 
responsible for obtaining, how the veteran could help VA, 
what the evidence had to show to support his claim, how VA 
would help him obtain evidence, and how the veteran could 
contact and receive help from a Veterans' Service 
organization. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He also appeared at a personal 
hearing at the RO.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
the present case, the original request for an increased 
rating was received in November 1998.  Thereafter, the issue 
was addressed in various rating determinations.  Only after 
these rating actions were promulgated did VA, in a February 
2004 letter, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertained to the 
claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Obviously, VA could not have informed the veteran 
of law that did not yet exist.  Moreover, in Pelegrini II, 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when :a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In this matter, review of 
the record indicates no prejudicial error.  While the notice 
provided to the appellant in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
veteran was provided with the pertinent laws and regulations 
in the December 2003 SSOC.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2003).  The statute 
provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o) (2003).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the VA General 
Counsel, have interpreted the laws and regulations pertaining 
to the effective date of an increase as follows:  If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability...and other matters, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior rating decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).

A review of the record demonstrates that the RO granted 
service connection for a paranoid schizophrenic reaction in a 
November 1957 rating determination and assigned a 10 percent 
disability evaluation.  

In assigning the 10 percent disability evaluation, the RO 
noted that the veteran had been hospitalized for three months 
for a condition diagnosed as a schizophrenic reaction, 
paranoid type.  The RO further indicated that the veteran was 
noted to be competent and in complete remission at the time 
of discharge.  

The RO notified the veteran later that month of the decision 
and he did not appeal.  Thus, the decision became final.  

In October 1958, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran's 
paranoid schizophrenic reaction was found to be in an almost 
complete state of remission.  

In a November 1958 rating determination, the RO continued the 
10 percent disability evaluation and notified the veteran of 
its decision by way of letter that month.  The veteran did 
not appeal and the decision became final.  

In October 1959, the veteran was afforded a VA examination.  

Mental status examination performed at that time revealed 
that the veteran was oriented and in good contact.  He did 
not demonstrate any paranoid ideation, psychotic 
manifestation, or delusional system.  He denied any 
hallucinatory experiences, obsessions, compulsions, phobias, 
or periods of depression.  During the interview, his affect 
was consistent with content of thought.  Memory for recent 
and remote events was fair but insight and judgment were 
impaired.  A diagnosis of schizophrenic type reaction, 
paranoid type, in almost complete state of remission, was 
rendered.  

In a November 1959 rating determination, the RO noted the 
findings of the VA examiner and indicated that the findings 
did not warrant the continuation of a compensable evaluation.  
The veteran was notified of this decision by way of letter 
later that month and did not appeal.  Thus, the decision 
became final.  

In December 1960, the veteran was afforded a VA examination 
to determine need and type of treatment.  The veteran 
reported working eight to 12 hours per day for 6.5 or 7 days 
per week.  

Mental status examination revealed the veteran to be very 
tense and anxious but in good contact.  He was reasonably 
alert and attentive.  He was on edge all the time and was 
very ill at ease throughout the whole interview.  He talked 
freely about himself.  He displayed no peculiar behavior.  
His mood was subject to wide swings.  His affect appeared to 
be fairly appropriate and his sensorium was intact.  A 
diagnosis of schizophrenic reaction, paranoid type, was 
rendered at that time.  In the impression section of the 
report, the examiner noted that the veteran showed a 
tremendous amount of excessive compulsive neurotic behavior 
and manifestations and that the borderline between this type 
of psychoneurotic reaction and schizophrenia was very thin so 
that the diagnosis already established would be continued.  
The examiner stated that the veteran, under any 
circumstances, required intensive psychotherapy.  He further 
reported that how effective it would be would be very 
problematic.  

In a December 1960 rating determination, the RO found that 
the veteran had no impairment of earning capacity and 
continued the noncompensable disability evaluation.  

The veteran was notified of this decision by way of a January 
1961 letter and did not appeal.  Thus, the decision became 
final.  

In an August 1974 letter, the veteran's private physician, K. 
R., M.D., indicated that he had been treating the veteran 
since February 1974.  He stated that he had last seen the 
veteran in April 1974 as the veteran could not pay his bills.  
He indicated that his diagnosis of the veteran's condition 
was adjustment reaction of adult life with anxiety and 
depression, occasioned by his second wife informally 
separating from him and his being so anxious and depressed 
that he was having difficulty functioning in his business.  

In October 1974, the RO continued the veteran's 
noncompensable disability evaluation.  The veteran was 
notified of this decision in November 1974 and did not 
appeal. Thus, the decision became final.  

In a December 1994 statement in support of claim, received in 
January 1995, the veteran requested an increased evaluation 
for his service-connected disability.  In a February 1995 
letter, the RO requested that the veteran provide information 
that his condition had worsened.  The veteran did not respond 
to this request.  

In April 1995, the RO denied the veteran's claim for an 
increase indicating that he had not furnished the requested 
evidence.  The veteran was notified of this decision and did 
not perfect his appeal.  

In March 1997, the veteran requested service connection for 
PTSD.  

In June 1997, the RO denied service connection for PTSD.  The 
veteran was notified of this decision later that month and 
did not appeal.  Thus, the decision became final.  

In November 1998, the veteran requested an increased 
evaluation for his schizophrenia.  

In a July 2000 rating determination, the RO granted a 50 
percent evaluation for PTSD, with an effective date of 
November 13, 1998.  

In his April 2001 notice of disagreement, the veteran 
requested a 100 percent disability evaluation for PTSD, with 
an effective date of October 1, 1957.  

The veteran cited the case of Hayre v. West, as the basis for 
his claim.  The veteran indicated that the RO sent a specific 
request to the Army for medical records for the period from 
1952 to 1953. The veteran claimed that the RO, without 
waiting for the records, granted service connection and 
assigned a 10 percent disability evaluation.  The veteran 
further contended that the RO reduced his disability 
evaluation from 10 percent to noncompensable without the 
service records.  The veteran noted that in Hayre, the 
Federal Circuit Court ruled that a single request for medical 
records did not satisfy the duty to assist.  

In a December 2002 rating determination, the RO assigned a 70 
percent disability evaluation for PTSD and a total disability 
evaluation based on individual unemployability from November 
13, 1998.  

In a May 2002 letter to his Congressman, the veteran 
indicated that he was satisfied with the assigned disability 
evaluation but stated that he still desired an effective date 
of September 1957, again citing Hayre v. West as the bass for 
his claim.  

Treatment records obtained in conjunction with the veteran's 
current claim reveal that he was seen as part of a 
depression/pain group on May 28, 1996.  

At the time of his September 2003 hearing, the veteran 
testified that he was a veteran who suffered from PTSD as a 
result of participating in Atomic tests in Nevada in the 
summer of 1957.  The veteran again cited Hayre as the reason 
for his position.  

The Board notes that the veteran's entire argument rests on 
the fact that the RO did not obtain his complete service 
medical records prior to making its initial determination and 
several decisions thereafter.  Any such failure on the part 
of the RO to obtain these records amounts to a breach of the 
duty to assist.  However, such a breach is not akin to an 
error in fact or law, but, rather, may result in an 
incomplete record.  In Cook v. Principi, 318 F. 3d 1334 (Fed. 
Cir. 2002), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that a breach of 
a duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-final.  
In Cook, the Federal Circuit Court overruled Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), to the extent that that 
decision held that the existence of "grave procedural error" 
(in that case, not obtaining complete service medical 
records) rendered a VA decision non-final.  Also in Cook, the 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994) noted that a CUE claim is an attack on a 
prior judgment that asserts an incorrect application of law 
or fact, and that an incomplete record, factually correct in 
all other respects, is not CUE.

A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the correct facts, as set forth in the medical 
records, lay statements, and reports of VA examination and 
treatment, were before the RO at the time of the November 
1957, November 1958, November 1959, December 1960, October 
1974, and June 1997 rating determinations.  While the veteran 
did present evidence, such evidence was reviewed, discussed, 
and, ultimately, refuted by the RO as not being supported by 
the most probative medical evidence of record.  Failure to 
find otherwise by the RO is not "undebatable" error.

With regard to the April 1995 decision, the Board notes that 
the RO requested that the veteran provide evidence of an 
increase in his disability in a February 1995 letter and that 
the veteran did not respond to the RO's request.  Thus, the 
RO had no basis to consider an increased rating.  

As the Board finds that there has been no clear and 
unmistakable error in any prior rating decision, these 
decision have become final.  

The Board does observe that the RO, in its September 2003 
rating determination, assigned effective dates of May 28, 
1996, for the 70 percent disability evaluation for PTSD and 
the total disability evaluation based upon individual 
unemployability.  

In this regard, the Board notes that treatment records 
obtained in conjunction with the veteran's current claim 
reveal that the earliest he was seen for treatment of 
psychiatric problems was May 28, 1996, which is the date that 
the RO assigned for the total disability evaluation.  

38 C.F.R. § 3.157 provides that once a formal claim for 
compensation has been allowed, the date of outpatient or 
hospital examination will be accepted as a claim when such 
reports relate to examination or treatment for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year.

May 28, 1996, is the earliest date demonstrating treatment 
for the veteran's current psychiatric disorder that has been 
received in conjunction with this claim.  As such, the Board 
is prohibited from assigning an earlier effective date.  

Although the Board is sympathetic to the veteran's claim that 
an earlier effective date is warranted, neither the law nor 
the objective medical evidence of record supports an earlier 
effective date.




ORDER

An effective date earlier than May 28, 1996, for the 
assignment of a total disability evaluation based upon 
individual unemployability is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



